MEMORANDUM **
Tarvinder Singh, a native and citizen of India, petitions for review of the Board of *601Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of deportation and relief under the Convention Against Torture (the “Convention”). We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
Singh contends that the IJ’s adverse credibility finding is not supported by substantial evidence. We disagree. While not all the reasons cited by the IJ support the credibility finding, “[s]o long as one of the identified grounds is supported by substantial evidence and goes to the heart of [a petitioner’s] claim of persecution, we are bound to accept the IJ’s adverse credibility finding.” Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003). We conclude that Singh’s lack of knowledge about Sikh politics, as well as the inconsistencies and omission in his testimony regarding his mistreatment by the police, are sufficient to support the adverse credibility determination. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004); Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Alvarez-Santos, 332 F.3d at 1255.
To the extent that Singh contends that he may be entitled to relief under the Convention, we lack jurisdiction to review this claim because Singh did not exhaust it with the BIA. See Ortiz v. INS, 179 F.3d 1148, 1152-53 (9th Cir.1999).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004), Singh’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.